Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-5, 9-13 and 17 are pending in this Office Action.
Claims 1, 9 and 17 are amended.
Claims 6-8, 14-16 and 18-19 are cancelled.

Response to Arguments
Applicant’s arguments, filed 08/08/2022 have been fully considered and are not persuasive.  
Applicant amended claims 1, 9 and 17 to include limitations from previously filed dependent claims.  Applicant contends that Sugano in view of Mathews and Gulati fail to teach “controlling a generation period of less fresh sensor information”.  Specifically, that Sugano teaches determining how fresh the information is and providing notice of this determination and not “controlling a generation period” as recited in the claim limitations (Remarks, p. 7).
Examiner, respectfully disagrees.  The broadest reasonable interpretation of the limitation "controlling a generation period" in light of the specification as it would be interpreted by one of ordinary skill in the art would lead to an understanding that a master device only transmits information predicted to be fresh (see paras. 101-102), thus “controlling a generation period” by determining when to transmit/display already available sensor information (see also para. 60, wherein publish time or request time is controlled to determine when to transmit the data).  Here, Sugano similarly utilizes a freshness management unit to determine whether to display condition information (i.e. controlling) based on determining freshness of information either based on an update time vs a current time or a difference between update time acquired and latest acquiring time and latest acquiring time vs the current time (i.e. controlling generation period”) (see cols. 10 and 11, ll. 63-67 and 1-8).  
Further, Gulati is cited to teach “controlling a request timestamp” or “publish period”, wherein conditions and policies are set by data producer to define watchlist or subscription schedule to sensor data (i.e. request timestamp) or rate and frequency of when subscriber sensor sends the data (i.e. publish period) (see paras.47, 52-53 and 66).
Therefore, the rejection is maintained.

Applicant’s invention as claimed:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 9-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al. (US 7,013, 324), herein after Sugano and further in view of Mathews et al. (US 10,088,818), herein after Mathews and further in view of Gulati et al. (US 2008/0052757), herein after Gulati.

Regarding claims 1, 9, 
Sugano teaches A method of controlling freshness of [sensor] information, comprising: receiving a plurality of sets of [sensor] information (see cols. 4 and 6 ll. 59-63 and 22-31, a process for determining freshness of condition information (i.e. information), comprising receiving accumulated information about conditions from plurality of user terminals (i.e. plurality of sets of information), wherein the sets of information are not only user condition but can also be operating conditions of a computer system sent by the device (see further, col. 1, ll. 51-67) to a condition detecting apparatus); 
5generating a [sensor] information message by controlling freshness of each of the sets of [sensor] information and combining the sets of [sensor] information (Applicants specification defines controlling freshness of information based on change in time of information (see p. 10, ll. 1-6).  Here, see cols. 6 and 14, ll. 22-31 and 7-9, generating a display mode of the condition information (i.e. sensor information message) by calculating and determining contents to be displayed based on freshness of the condition information (e.g. calculates difference between current time and update time)(i.e. controlling freshness) and using accumulated/collected freshness information to determine freshness information for a group (i.e. combining sets of information));
and transmitting the [sensor] information message to an information user (see cols. 8 ll. 43-61, transmitting the condition information (i.e. information) to user terminal (i.e. information user)),
wherein the controlling the freshness of each of the sets of sensor information includes controlling a generation period of less fresh sensor information (see cols. 10 and 11, ll. 63-67 and 1-8, the freshness management unit determines freshness of information acquired by only transmitting for display (i.e. controlling generation period) information based on difference in freshness between data with update time vs acquired time or update time vs current time or update time vs latest acquiring time (i.e. controlling generation period of less fresh information) ).Appl. No.16/232,819 
Although, Sugano teaches determining data freshness, it fails to explicitly teach controlling a request timestamp or a publish period of the less fresh sensor information.
However, in analogous art Gulati teaches by controlling a request timestamp or a publish period of the less fresh sensor information among the sets of sensor information (see paras. 47, 52-53 and 66, data producers set conditions and policies set to define times for watchlist or subscription schedule to sensor data (i.e. request timestamp) or rate and frequency of when subscriber sensor sends the data (i.e. publish period)).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include controlling a request timestamp or a publish period of the less fresh sensor information as taught in Gulati.  One would do so for the benefit of using policies to control sensor behavior (see paras. 46-48).
Although, Sugano teaches sets of information relevant to user or device condition or status information received from other devices, it fails to explicitly teach that the sets of information is derived from sensors.
However, in analogous art Mathews teaches receiving [plurality of sets of] sensor [information] (see cols. 10 and 11 ll. 26-31 and 52-57, hub device is communicatively coupled to any number and type of sensors to collect/log data to further index the data, to analyze the data and/or to generate statistics based on the analysis or as part of the analysis).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the sets of information is derived from sensors as taught in Mathews because it amounts to applying a known technique (i.e. collecting data from sensors to further analyze) to a known device (i.e. condition detecting apparatus see Sugano, fig. 2, col. 5, l. 44).  One would do so for the benefit of improving analysis of the data (see Mathews col. 11, ll. 52-57).    

Regarding claims 17, 
Sugano teaches 
5receiving a plurality of sets of [sensor] information  (see cols. 4 and 6 ll. 59-63 and 22-31, a process for determining freshness of condition information (i.e. information), comprising receiving accumulated information about conditions from plurality of user terminals (i.e. plurality of sets of information), wherein the sets of information are not only user condition but can also be operating conditions of a computer system sent by the device (see further, col. 1, ll. 51-67) to a condition detecting apparatus); 
 controlling freshness of each of the sets of [sensor] information by removing less fresh [sensor] information from the sets of [sensor] information (see fig.4, col. 10, ll. 41-45,  if the condition information do not match or are different, the condition information in the storage unit 3-8 is replaced (i.e. removing less fresh information) with the newly acquired condition information and the latest acquiring time and the first acquiring time are updated to the current time)Appl. No.16/232,819; 
generating a [sensor] information message by combining remaining sets of [sensor] information except the removed [sensor] information (  Here, see cols. 6 10, and 14, ll. 22-31, 41-49 and 7-9, generating a display mode of the condition information (i.e. sensor information message) f the condition information do not match or are different, the condition information in the storage unit 3-8 is replaced (i.e. removing less fresh information) with the newly acquired condition information and the latest acquiring time and the first acquiring time are updated to the current time, wherein the condition information and the first acquiring time are transmitted to the freshness management unit 3-9. The freshness management unit 3-9 determines the freshness information with reference to the first acquiring time (i.e. calculating based on freshness of remaining sets of information));
and 10transmitting the [sensor] information message to an information user (see cols. 8 ll. 43-61, transmitting the condition information (i.e. information) to user terminal (i.e. information user)),
wherein the controlling the freshness of each of the sets of sensor information includes controlling a generation period of less fresh sensor information (see cols. 10 and 11, ll. 63-67 and 1-8, the freshness management unit determines freshness of information acquired by only transmitting for display (i.e. controlling generation period) information based on difference in freshness between data with update time vs acquired time or update time vs current time or update time vs latest acquiring time (i.e. controlling generation period of less fresh information) ).Appl. No.16/232,819 
Although, Sugano teaches determining data freshness, it fails to explicitly teach controlling a request timestamp or a publish period of the less fresh sensor information.
However, in analogous art Gulati teaches by controlling a request timestamp or a publish period of the less fresh sensor information among the sets of sensor information (see paras. 47, 52-53 and 66, data producers set conditions and policies set to define times for watchlist or subscription schedule to sensor data (i.e. request timestamp) or rate and frequency of when subscriber sensor sends the data (i.e. publish period)).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include controlling a request timestamp or a publish period of the less fresh sensor information as taught in Gulati.  One would do so for the benefit of using policies to control sensor behavior (see paras. 46-48).
Although, Sugano teaches sets of information relevant to user or device condition or status information received from other devices, it fails to explicitly teach that the sets of information is derived from sensors.
However, in analogous art Mathews teaches receiving [plurality of sets of] sensor [information] (see cols. 10 and 11 ll. 26-31 and 52-57, hub device is communicatively coupled to any number and type of sensors to collect/log data to further index the data, to analyze the data and/or to generate statistics based on the analysis or as part of the analysis).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the sets of information is derived from sensors as taught in Mathews because it amounts to applying a known technique (i.e. collecting data from sensors to further analyze) to a known device (i.e. condition detecting apparatus see Sugano, fig. 2, col. 5, l. 44).  One would do so for the benefit of improving analysis of the data (see Mathews col. 11, ll. 52-57).  

Regarding claims 2, 10,
Sugano in view of Mathews  teaches the limitations as described in claim 1 above.
Sugano further teaches wherein an element that determines the freshness 10includes at least one of a change in time, a generation frequency, or a change in value or state of sensor information (see cols. 6 and 14, ll. 22-31 and 7-9, calculating and determining contents to be displayed based on freshness of the condition information (e.g. calculates difference between current time and update time)(i.e. change in time)).Appl. No.16/232,819 

Regarding claims 3, 11,
Sugano in view of Mathews  teaches the limitations as described in claim 1 above.
Sugano further teaches wherein the generating comprises: calculating the freshness of each of the sets of [sensor] information (see cols. 6 and 14, ll. 22-31 and 7-9, calculating and determining contents to be displayed based on freshness of the condition information (e.g. calculates difference between current time and update time)(i.e. freshness))Appl. No.16/232,819; 
15calculating integrated freshness of the sets of [sensor] information (see cols. 6 and 14, ll. 22-31 and 7-9, using accumulated/collected freshness information to determine freshness information for a group (i.e. integrated sets of information); 
and generating the [sensor] information message based on the integrated freshness (see cols. 6 and 14, ll. 22-31 and 7-9, generating a display mode of the condition information (i.e. sensor information message) by calculating and determining contents to be displayed based on freshness of the condition information).
Although, Sugano teaches sets of information relevant to user or device condition or status information received from other devices, it fails to explicitly teach that the sets of information is derived from sensors.
However, in analogous art Mathews teaches sensor [information] (see cols. 10 and 11 ll. 26-31 and 52-57, hub device is communicatively coupled to any number and type of sensors to collect/log data to further index the data, to analyze the data and/or to generate statistics based on the analysis or as part of the analysis).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the sets of information is derived from sensors as taught in Mathews because it amounts to applying a known technique (i.e. collecting data from sensors to further analyze) to a known device (i.e. condition detecting apparatus see Sugano, fig. 2, col. 5, l. 44).  One would do so for the benefit of improving analysis of the data (see Mathews col. 11, ll. 52-57).    

Regarding claims 4, 12,
Sugano in view of Mathews  teaches the limitations as described in claim 3 above.
Sugano further teaches wherein the calculating of the freshness comprises: calculating the freshness of each of the sets of [sensor] information based on a change 20in time (see fig.4, col. 9, ll. 32-35 and 51-54, further, different freshness information can be determined for each user (i.e. each set of information) by wherein the difference between the latest acquiring time and the current time can be determined (i.e. based on a change in time))Appl. No.16/232,819; 
15a generation frequency (see fig.4, col. 9, ll. 32-35 and 51-54, further, different freshness information can be determined for each user by setting for each user the interval of time passage (i.e. generation frequency) in the freshness level determination table)Appl. No.16/232,819;
and a change in value or state of [sensor] information (see cols. 9, ll. 60-63, gradually making smaller the size of the icon of the condition information depending on the freshness level).
Although, Sugano teaches sets of information relevant to user or device condition or status information received from other devices, it fails to explicitly teach that the sets of information is derived from sensors.
However, in analogous art Mathews teaches sensor [information] (see cols. 10 and 11 ll. 26-31 and 52-57, hub device is communicatively coupled to any number and type of sensors to collect/log data to further index the data, to analyze the data and/or to generate statistics based on the analysis or as part of the analysis).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the sets of information is derived from sensors as taught in Mathews because it amounts to applying a known technique (i.e. collecting data from sensors to further analyze) to a known device (i.e. condition detecting apparatus see Sugano, fig. 2, col. 5, l. 44).  One would do so for the benefit of improving analysis of the data (see Mathews col. 11, ll. 52-57).    

Regarding claims 5, 13,
Sugano in view of Mathews  teaches the limitations as described in claim 3 above.
Sugano further teaches wherein the calculating of the integrated freshness comprises: removing less fresh [sensor] information from the sets of [sensor] information using the 25freshness of the sets of [sensor] information  (see fig.4, col. 10, ll. 41-45,  if the condition information do not match or are different, the condition information in the storage unit 3-8 is replaced (i.e. removing less fresh information) with the newly acquired condition information and the latest acquiring time and the first acquiring time are updated to the current time)Appl. No.16/232,819; 
 and calculating the integrated freshness based on freshness of remaining sets of [sensor] 22information except the removed [sensor] information (see fig.4, col. 10, ll. 41-49,  if the condition information do not match or are different, the condition information in the storage unit 3-8 is replaced (i.e. removing less fresh information) with the newly acquired condition information and the latest acquiring time and the first acquiring time are updated to the current time, wherein the condition information and the first acquiring time are transmitted to the freshness management unit 3-9. The freshness management unit 3-9 determines the freshness information with reference to the first acquiring time (i.e. calculating based on freshness of remaining sets of information))Appl. No.16/232,819.
Although, Sugano teaches sets of information relevant to user or device condition or status information received from other devices, it fails to explicitly teach that the sets of information is derived from sensors.
However, in analogous art Mathews teaches sensor [information] (see cols. 10 and 11 ll. 26-31 and 52-57, hub device is communicatively coupled to any number and type of sensors to collect/log data to further index the data, to analyze the data and/or to generate statistics based on the analysis or as part of the analysis).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the sets of information is derived from sensors as taught in Mathews because it amounts to applying a known technique (i.e. collecting data from sensors to further analyze) to a known device (i.e. condition detecting apparatus see Sugano, fig. 2, col. 5, l. 44).  One would do so for the benefit of improving analysis of the data (see Mathews col. 11, ll. 52-57).    




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20190147396 – Bohling, calculating freshness indicator values for sensor data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458